DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-9, 15, & 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakazawa et al. (US PGPub 20170264262), as cited by applicant.
As per claim 1:
Nakazawa et al. discloses in Figs. 1 & 6:
An acoustic wave device (title) comprising: 
a piezoelectric substrate (10); 
and an interdigital transducer (IDT) electrode (comb shaped electrodes 20) provided on the piezoelectric substrate; 
wherein the IDT electrode includes: 
a first busbar and a second busbar (busbars 18 provided corresponding first and second busbars) that face each other; 
a plurality of first electrode fingers and a plurality of second electrode fingers (14, with first and second corresponding to the connected busbar), the first electrode fingers being connected at one end to the first busbar, the second electrode fingers being connected at one end to the second busbar and interdigitated with the first electrode fingers; 
and an overlap region (15) where, when a direction of acoustic wave propagation is defined as a first direction and a direction orthogonal or substantially orthogonal to the direction of acoustic wave propagation is defined as a second direction, the first electrode fingers and the second electrode fingers overlap each other in the first direction; 
the overlap region includes a central region (first and second regions 30 and 32) located in a substantially central portion of the overlap region with respect to the second direction, the central region including a low acoustic velocity portion (second regions 32) with an acoustic velocity (v2) less than an acoustic velocity (v1) in another portion (second regions 30) of the central region; 
the overlap region includes:
28a first low acoustic velocity region (second region 32a) located on a first-busbar side from the central region, the first low acoustic velocity region being a region with an acoustic velocity (v3) less than the acoustic velocity (v1) in the another portion of the central region; 
and a second low acoustic velocity region (second region 32a) located on a second-busbar side from the central region, the second low acoustic velocity region being a region with an acoustic velocity (v3) less than the acoustic velocity (v1) in the another portion of the central region (first and second low acoustic velocity regions being proximate to corresponding respective first and second busbars); 
the IDT electrode includes: 
a first high acoustic velocity region (first region 30a) with an acoustic velocity (v0) greater than an acoustic velocity (v2) in the central region (Fig. 6C); 
and a second high acoustic velocity region (first region 30a) with an acoustic velocity (v0) greater than the acoustic velocity in the central region (v2); 
the first high acoustic velocity region is located outside the first low acoustic velocity region with respect to the second direction; 
and the second high acoustic velocity region is located outside the second low acoustic velocity region with respect to the second direction (first and second high acoustic velocity regions being proximate to corresponding respective first and second busbars).

As per claim 2:
Nakazawa et al. discloses in Figs. 1 & 6:
the acoustic velocity (v3) in each of the first low acoustic velocity 29region and the second low acoustic velocity region is less than the acoustic velocity (v2) in the low acoustic velocity portion of the central region (Fig. 6C).
	
	As per claim 4:
	Nakazawa et al. discloses in Figs. 1 & 6:
the low acoustic velocity portion is defined by providing a first mass addition film (additional film 16) on at least one of each first electrode finger and each second electrode finger.

	As per claim 7:
	Nakazawa et al. discloses in Figs. 1 & 6:
a plurality of the first mass addition films are provided, the first mass addition films being provided on at least one electrode finger, the at least one electrode finger being at least one electrode finger among the first electrode fingers and the second electrode fingers (additional film 16, provided in second regions 32, provided in a plurality on each of the plurality of electrode fingers, as seen in Fig. 6).

	As per claim 8:
	Nakazawa et al. discloses in Figs. 1 & 6:
a plurality of the first mass addition films are provided, the first mass addition films being provided on at least one electrode finger, the at least one electrode finger being at least one electrode finger among the first electrode fingers and the second electrode fingers (additional films 16 forming second regions 32 are provided symmetrically about a line through the center of center first region 30).

	As per claim 9:
	Nakazawa et al. discloses in Figs. 1 & 6:
a plurality of the first mass addition films are provided, the first mass addition films being provided in point symmetry about a center of the central region with respect to the first direction and the second direction (additional films 16 forming second regions 32 are each repeated surrounding the center of center first region 30 for each electrode finger, such that each additional film 16 has a corresponding additional film 16 located across a central symmetrical point of the IDT).

	As per claim 15:
	Nakazawa et al. discloses in Figs. 1 & 6:
the first low acoustic velocity region and the second low acoustic velocity region are each defined by providing a second mass addition film (additional films 16 forming second regions 32a) on at least one of each first electrode finger and each second electrode finger; and the second mass addition film is provided in a first edge region located on the first-busbar side from the central region, and a second edge region located on the second-busbar side from the central region (each low acoustic velocity region features a respective additional film 16, and is located in a respective edge region located on the respective busbar side from the central region).

	As per claim 17:
Nakazawa et al. discloses in Figs. 1 & 6:
the first mass addition film (additional film 16) has a rectangular, substantially rectangular, elliptical, or substantially elliptical shape in plan view (Fig. 6A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 10, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al. (US PGPub 20170264262), as cited by applicant.
	As per claim 3:
	Nakazawa et al. does not disclose in Figs. 1 & 6:
the low acoustic velocity portion has a dimension in the second direction less than a dimension in the second direction of each of the first low acoustic velocity region and the second low acoustic velocity region.
	Nakawa et al. discloses in Fig. 11:
The low acoustic velocity portion has a dimension in the second direction less than a dimension in the second direction of each of the first low acoustic velocity region and the second low acoustic velocity region ([0059]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to design the low acoustic velocity portion to have a dimension in the second direction less than a dimension in the second direction of each of the first low acoustic velocity region and the second low acoustic velocity region as a design parameter that provides the benefit of reducing spurious responses, as taught by Nakawa et al. ([0059])
	
	As per claim 5:
	Nakazawa et al. discloses in Figs. 1 & 6:
The first low acoustic velocity region and the second low acoustic velocity region are each defined by providing a second mass addition film (additional film 16 over first and second low acoustic velocity regions) on at least one of each first electrode finger and each second electrode finger, and the low acoustic velocity portion is defined by a first mass addition film (additional film 16 over low acoustic velocity portion) on at least one of each first electrode finger and each second electrode finger (as seen in Fig. 6B).	
Nakazawa et al. does not disclose in Figs. 1 & 6:
the first low acoustic velocity region and the second low acoustic velocity region are each defined by providing a second mass addition film on at least one of each first electrode finger and each second electrode finger; and the first mass addition film has a dimension in the second direction less than a dimension in the second direction of the second mass addition film.
Nakawa et al. discloses in Fig. 11:
The low acoustic velocity portion may have a dimension in the second direction less than a dimension in the second direction of each of the first low acoustic velocity region and the second low acoustic velocity region ([0059]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to design the low acoustic velocity portion to have a dimension in the second direction less than a dimension in the second direction of each of the first low acoustic velocity region and the second low acoustic velocity region as a design parameter that provides the benefit of reducing spurious responses, as taught by Nakawa et al. ([0059])
As a consequence of the combination, the first low acoustic velocity region and the second low acoustic velocity region are each defined by providing a second mass addition film on at least one of each first electrode finger and each second electrode finger; and the first mass addition film has a dimension in the second direction less than a dimension in the second direction of the second mass addition film.

	As per claim 10:
Nakazawa et al. discloses in Figs. 1 & 6:
a plurality of the first mass addition films are provided (additional film 16 on first regions 30), the first mass addition films being aligned in the first direction (as shown in Fig. 6A).
The second regions 32 alternate with the first regions 30, and the number of second regions 32 determines the mode of the standing wave ([0029]).
	Nakazawa et al. does not disclose:
the first mass addition films being provided at a position including a center of the central region with respect to the second direction.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the number of second regions to be selected such that the second region coincides with the center of the central region, as the number of second regions is a design parameter providing the benefit of determining the mode of the standing wave, as taught by Nakazawa et al., such that the first mass addition films are provided at a position including a center of the central region with respect to the second direction.
	
	As per claim 16:
	Nakazawa et al. discloses in Figs. 1 & 6: 
the length and number of the first and second regions is a design parameter for determining the mode and frequency of the standing wave ([0065-0067]).
	Nakazawa does not disclose:
the overlap region has an overlap width of about 15 times a wave length defined by the electrode finger pitch of the IDT electrode.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the overlap width to be about 15 times a wavelength defined by the electrode finger pitch of the IDT electrode, as the aperture length (overlap width) is a design parameter determined by the number and lengths of each of the first and second regions that provides the benefit of adjusting the order and symmetry of the standing wave, as taught by Nakazawa et al. ([0065-0067])

Claim(s) 6 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al. (US PGPub 20170264262) in view of Ruile et al. (US PGPub 20130051588), both references cited by applicant.
As per claim 6:
Nakazawa et al. discloses in Figs. 1 & 6:
the first low acoustic velocity region and the second low 30acoustic velocity region are each defined by providing a second mass addition film (additional film 16 over first and second low acoustic velocity regions) on at least one of each first electrode finger and each second electrode finger.
	Nakazawa et al. does not disclose:
the first mass addition film has a dimension in the first direction less than a dimension in the first direction of the second mass addition film.
	Ruile et al. discloses in Fig. 15d:
Modifying mass addition films on electrode fingers of electrodes by increasing and decreasing dimensions in the first direction (width) ([0195]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to alter the design the first and second mass addition films such that the first mass addition film has a dimension in the first direction less than a dimension in the first direction of the second mass addition film, as an art-recognized alternative method of adjusting the amount of the mass addition film on an electrode as taught by Ruile et al. ([0195]) that further provides the benefit of increasing mass without increasing height, as is well understood in the art.

	As per claim 11:
Nakazawa et al. discloses in Fig. 1:
a reflector (22) including a plurality of electrode fingers is located at least on one side of the IDT electrode with respect to the first direction;
Nakazawa et al. does not disclose:
a third mass addition film is provided on each of the electrode fingers of the reflector.
	Ruile et al. discloses
IDT electrode reflectors may have the same construction as their respective transducer ([0062-0065]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to apply the additional mass films of the transducer of Nakazawa et al. to the reflectors to provide the benefit of making the reflectors have the same acoustic velocity profile as the transducers to better delimit the acoustic track, as taught by Ruile et al. ([0062-0065])

Claim(s) 12 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al. (US PGPub 20170264262), as cited by applicant, in view of Taniguchi et al. (US PGPub 20160065176).
As per claim 12:
Nakazawa et al. does not disclose:
the IDT electrode includes a multilayer metal film including a NiCr layer, a Pt layer, a Ti layer, an AlCu layer, and a Ti layer stacked in order on the piezoelectric substrate.
	Taniguchi et al. discloses in Fig. 3B:
An IDT electrode comprising a multilayer metal film including a NiCr layer, a Pt layer, a Ti layer, an AlCu layer, and a Ti layer stacked in order on a piezoelectric substrate.
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the electrode material of Taniguchi et al. as an art-recognized alternative/equivalent laminate material that provides the same function.

	As per claim 14:
Nakazawa et al. discloses:
The mass addition films (16) may be made of the same material as the electrode ([0042]).
Nakazawa et al. does not disclose:
the first mass addition film includes a multilayer metal film including a Ti layer, a Pt layer, and a Ti layer stacked in order on the at least one of each first electrode finger and each second electrode finger.
	Taniguchi et al. discloses in Fig. 3B:
An IDT electrode comprising a multilayer metal film including a NiCr layer, a Pt layer, a Ti layer, an AlCu layer, and a Ti layer stacked in order on a piezoelectric substrate.
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the electrode material of Taniguchi et al. as an art-recognized alternative/equivalent laminate material that provides the same function.
It would be further obvious for the mass addition films to comprise the same laminate structure as that of the electrode, as taught by Nakazawa ([0042]), such that the first mass addition film includes a multilayer metal film including a Ti layer, a Pt layer, and a Ti layer stacked in order on the at least one of each first electrode finger and each second electrode finger.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of claim 13 in combination with claim 1 was not found in the prior art, nor was it considered to be obvious over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843